Citation Nr: 1738343	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  05-24 842	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder. 

2. Entitlement to an initial evaluation in excess of 10 percent for service-connected left hand degenerative joint disease (DJD). 

3. Entitlement to an initial evaluation in excess of 10 percent for service-connected left ankle DJD.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to December 1980 and from August 1991 to February 1992, to include service in Saudi Arabia during the Gulf War Conflict. He also had periods of service with the Arkansas Army National Guard (ARNG) from July 1984 to May 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2004 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. This matter was previously remanded by the Board in February 2008, February 2010, March 2012, and December 2014 for additional development. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU) has been raised by the record in a March 2017 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an initial evaluation in excess of 10 percent for service-connected left hand DJD and entitlement to an initial evaluation in excess of 10 percent for service-connected left ankle DJD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDING OF FACT

With resolution of the doubt in his favor, the Veteran's persistent depressive disorder pre-existed the Veteran's active military service but was aggravated by his active military service.


CONCLUSION OF LAW

The criteria to establish service connection for persistent depressive disorder are met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999). 

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111. Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b). History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury preexisted service. See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
 § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service. See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227. The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320, 323 (1991). If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's March 1973 entrance examination shows a normal psychiatric examination. For his second period of active service, the Veteran's claims file does not contain an entrance examination. However, the Veteran's claims file contains a December 1991 Report of Medical Examination, which shows a normal psychiatric examination. Therefore, the Veteran is presumed sound upon entry to service. 

The Veteran was afforded a VA medical examination in November 2015 in connection with his claim. The Veteran was diagnosed with persistent depressive disorder and polysubstance use disorder. The examiner stated that it was not possible to differentiate what symptoms are attributable to each diagnosis. The examiner opined that the Veteran's psychiatric disorders clearly and unmistakably pre-existed his military service and were aggravated beyond the natural progression by service. The examiner stated that the Veteran's VA treatment records clearly reported incidents in his childhood relating to mental health issues and that he had several friends die while serving in Germany, which aggravated his mental condition. The examiner's opinion was based on a review of the claims file, examination of the Veteran, and adequate rationale. The Board therefore assigns high probative weight to the November 2015 VA opinion. There is no contrary competent medical opinion on the issue of aggravation.

VA compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs. See 
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c). With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a appellant's own alcohol or drug abuse. Moreover, 
§ 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. See also VAOPGPREC 2-97.

A veteran could receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability. In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability. Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse. The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess. See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

However, in this case, the November 2015 VA medical examiner opined that it was not possible to differentiate what symptoms were attributable to the Veteran's persistent depressive disorder and what symptoms were attributable to the Veteran's polysubstance use disorder. When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

While there is evidence in the Veteran's file stating that the Veteran's acquired psychiatric disorders are not related to his active military service, the Veteran's November 2015 VA medical opinion provides a basis on which to grant the Veteran's claim due to aggravation of a preexisting disability. Service connection will therefore be granted. 


ORDER

Service connection for persistent depressive disorder is granted. 


REMAND

The Veteran's attorney, in the Veteran's March 2017 appellate brief, asserts that the Veteran is unemployable due to his service-connected DJD of the left hand and left ankle and that this entitles the Veteran to an extraschedular disability rating for these conditions. The matter is therefore REMANDED to the Agency of Original Jurisdiction for appropriate review and referral the Director, Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran, through his counsel, submit any further medical or non-medical evidence to support his claim of increased ratings for DJD of the left hand and left ankle, on a schedular or extraschedular basis. Specifically, the Veteran is requested to provide any evidence that these conditions alone, or together, render him unemployable or affect his ability to be employed.

2. Then, undertake all appropriate development, including, if necessary, VA medical examinations to determine the current severity of the Veteran's impairment resulting from the service-connected left hand and ankle disorders.

3. After Steps 1 and 2 are completed, refer the appeal to the Director of the Compensation and Pension Service for extraschedular review and decision as to an increased rating for the left hand and ankle disorders. 

4. After completion of the above, the claims should be reviewed in light of any new evidence. If the claims are not granted, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


